[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re J.F., Slip Opinion No. 2022-Ohio-1731.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-1731
                                     IN RE J.F. ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re J.F., Slip Opinion No. 2022-Ohio-1731.]
Appeal dismissed as having been improvidently accepted.
      (No. 2021-1172―Submitted April 26, 2022―Decided May 26, 2022.)
               APPEAL from the Court of Appeals for Jackson County,
                      Nos. 21CA2 and 21CA3, 2021-Ohio-2713.
                                  __________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________
        Justin Lovett, Jackson County Prosecuting Attorney, and William L. Archer
Jr., Special Assistant Prosecuting Attorney, for appellee, Jackson County
Department of Job and Family Services.
                            SUPREME COURT OF OHIO




       Law Offices of Mark J. Miller, L.L.C., and Mark J. Miller, for appellant,
L.A.
       Timothy D. Keller; and Squire Patton Boggs, L.L.P., Sarah K. Rathke, and
Shams H. Hirji, urging reversal for amicus curiae Gen Justice.
       Justice for Children Project and Kimberly Payne Jordan; and Yeura
Venters, Franklin County Public Defender, and Timothy E. Pierce, Assistant Public
Defender, urging reversal for amici curiae Justice for Children Project, Office of
the Ohio Public Defender, Legal Aid Society of Columbus, Southeastern Ohio
Legal Services, Family and Youth Law Center at Capital University Law School,
National Association of Counsel for Children, National Coalition for a Civil Right
to Counsel, Franklin County Public Defender, and Cuyahoga County Public
Defender.
                              _________________




                                        2